MEMORANDUM2
Donald Charles Brock appeals his conviction, pursuant to a guilty plea, and sen*709tence for mail fraud, and aiding and abetting in violation of 18 U.S.C. §§ 1841 and 2. Brock’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record. Brock did not file a pro se supplemental brief. Having conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there are no arguable appellate issues. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.